DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and Species II-III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 September 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panchawagh (PG Pub 20160107194).
Considering claim 1, Panchawagh (Figures 1A + 1B) teaches a transducer, comprising: a first piezoelectric stack comprising a piezoelectric material (110 + paragraph 0004); a first layer (130 + paragraph 0004) in contact with the piezoelectric stack; a base structure (160 + paragraph 0004) beneath the first layer, wherein: the first layer has a first displacement (paragraph 0005) between a first portion of the base structure and the first layer and the first displacement is configurable by a first bias voltage received by the transducer (1010 + paragraph 0005).
Considering claim 11, Panchawagh (Figures 1A + 1B) teaches wherein the transducer stack comprises: a first electrode (114 + paragraph 0004); a second electrode (112 + paragraph 0004); and the piezoelectric material (110 + paragraph 0004) is between the first electrode and the second electrode.
Considering claim 15, Panchawagh (Figures 1A + 1B) teaches wherein the first bias voltage is received by the base structure (1010 + paragraph 0005).
Considering claim 16, Panchawagh (Figures 1A + 1B) teaches wherein the first bias voltage is received by the top plate (1010 + 114 + paragraph 0005).
Considering claim 17, Panchawagh (Figures 1A + 1B) teaches wherein the first bias voltage is between the first layer and the base structure (1010 + paragraph 0005).
Considering claim 18, Panchawagh (Figures 1A + 1B) teaches wherein a support structure (170 + paragraph 0004) connects the base structure with the first layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Panchawagh (PG Pub 20160107194) and in view of Cho (PG Pub 20160157818).
Considering claim 12, Panchawagh teaches the piezoelectric stack is a first piezoelectric stack as described above.
However, Panchawagh does not teach a second piezoelectric stack separate from the first piezoelectric stack and in contact with the first layer.
Cho (Figure 9) teaches a second piezoelectric stack (111c2 + paragraphs 0112+ 0134) separate from the first piezoelectric stack and in contact with the first layer (111c-2 + paragraph 0109).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include a second piezoelectric stack separate from the first piezoelectric stack and in contact with the first layer into Panchawagh’s device for the benefit of amplifying the vibration of the device.
Considering claim 13, Cho teaches wherein a second portion of the base structure has a second displacement, the second displacement is configurable by a second bias voltage (abstract + paragraphs 0117-0119) received by the transducer.
Allowable Subject Matter
Claims 2-9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Considering claim 2, the prior art does not teach wherein the first displacement is configured such that the first layer contacts the first portion of the base structure when the first bias voltage is received by the transducer.
Furthermore, claims 3-10, which depend upon claim 2, would also be allowable if they depended upon an independent and allowable claim.
Considering claim 14, the prior art does not teach the first displacement is configured such that the first layer contact the first portion of the base structure when the first bias voltage is received by the transducer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837